734 F.2d 483
Ronald Roy HENDERSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 83-5749.
United States Court of Appeals,Ninth Circuit.
Submitted May 25, 1984.Decided June 5, 1984.

Michael M. Angello, San Diego, Cal., for plaintiff-appellant.
Michael Walsh, Warren P. Reese, Asst. U.S. Atty., San Diego, Cal., for defendant-appellee.
On Appeal from the United States District Court for the Southern District of California.
Before KENNEDY, PREGERSON and NELSON, Circuit Judges:


1
On February 14, 1984 this court entered an order worded as follows:


2
Appellant's renewed motion for leave to appeal in forma pauperis is granted to the extent that preparation of the reporter's transcript shall be at government expense under 28 U.S.C. Sec. 753(f).


3
The Administrative Office of U.S. Courts has refused payment to the court reporter because the February 14 order did not specifically state that the appeal was "not frivolous (but presents a substantial issue)."


4
An order of this court directing production of a transcript at government expense pursuant to Sec. 753(f) implicitly embodies a finding by the court that the appeal presents a substantial issue.  Indeed, the court could not enter such an order without necessarily reaching such a conclusion.  The February 14 order, and like orders from this court, shall be interpreted as certifications under Sec. 753(f) by the Administrative Office of U.S. Courts.  Furthermore, a finding is made nunc pro tunc that this appeal is not frivolous and presents a substantial issue.


5
The Administrative Office will compensate the reporter for the transcript produced pursuant to the February 14 order.